Citation Nr: 9926405	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to February 17, 
1995, for the award of a 10 percent evaluation for 
patellofemoral syndrome with chondromalacia of the left knee, 
status post surgical removal of foreign body from the left 
knee and thigh and partial meniscectomy (hereinafter left 
knee disability).

2.  Entitlement to an extension beyond October 31, 1998, for 
a temporary total rating for convalescent purposes, under the 
provisions of 38 C.F.R. § 4.30, based on left knee surgery on 
August 20, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal of decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Although the veteran initially 
requested a Board hearing, he withdrew this request in 
December 1998.

The Board also notes that in his December 1998 statement, the 
veteran referred to his appeal for an extension of a 
temporary total rating for convalescence and for "an 
effective date, an increase on a left knee condition."  The 
Board notes that the temporary total rating extension issue 
and the issue of entitlement to an earlier effective date for 
a 10 percent evaluation for left knee disability are 
currently on appeal, but the issue of entitlement to an 
increased evaluation for left knee disability is not on 
appeal.  If the veteran intended by his December 1998 
statement to express disagreement with the 10 percent 
schedular evaluation assigned for his left knee disability, 
he should so inform the RO which should respond appropriately 
to any clarification received from the veteran.

  
FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran was notified of the July 1993 rating action 
and of his appellate rights with respect thereto in August 
1993 and a notice of disagreement was not received within a 
year of the date that the notice was sent.

3.  A VA outpatient record dated February 17, 1995, relates 
to the veteran's left knee disability and was accepted by the 
RO as an informal claim for an increased evaluation for the 
veteran's left knee disability; it is not factually 
ascertainable that the veteran's left knee disability 
increased in severity during the one year period prior to 
February 17, 1995.

4.  The veteran's August 20, 1998, left knee surgery 
necessitated convalescence through November 30, 1998.


CONCLUSIONS OF LAW

1.  An effective date earlier than February 17, 1995, for a 
10 percent evaluation for left knee disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105(b)(1) (West 
1991); 38 C.F.R. §§ 3.157, 3.400(o)(1), 20. 302(a) (1998).

2.  Extension of a temporary total rating for convalescent 
purposes, under the provisions of 38 C.F.R. § 4.30, based on 
left knee surgery on August 20, 1998, is warranted through 
November 30, 1998.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The veteran contends that he would have filed a notice of 
disagreement within one year of the July 1993 rating decision 
which evaluated his left knee disability as noncompensably 
disabling had he been properly informed of his appellate 
rights with respect thereto and that the 10 percent 
evaluation for his left knee disability should, therefore, be 
effective from the date of the claim preceding the July 1993 
rating decision.  In the alternative, he contends that the 
effective date should be June 1, 1994, although the basis for 
this contention is not clear to the Board.

The Board has found the veteran's claim to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Additionally, 
the facts relevant to this claim have been properly developed 
and the statutory obligation of VA to assist the veteran in 
the development of this claim has been satisfied.  
38 U.S.C.A. § 5107(a). 

A July 1993 rating decision granted service connection for 
left knee disability and assigned a noncompensable 
evaluation, effective November 9, 1992.  The veteran was 
informed of this decision in a letter from VA dated August 6, 
1993, in which it was noted that the veteran should see the 
enclosed VA Form 4107 for his procedural and appeal rights.  

A notice of disagreement with a rating decision must be filed 
within a year of the date of VA notification.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a).  The veteran did not 
file a notice of disagreement within one year of the August 
1993 notice.  

Although the veteran contends that he never received VA Form 
4107, the presumption of regularity supports the official 
acts of public officials, and, in the absence of clear 
evidence to the contrary, it is presumed that they have 
properly discharged their official duties.  See Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1`992).  The only evidence 
of the RO's failure to provide the veteran with the VA Form 
4107 concerning his appellate rights is the bare assertion of 
the appellant.  This does not constitute the type of clear 
evidence required to rebut the presumption that the RO 
provided the veteran with appropriate notice of his appellate 
rights with respect to the July 1993 rating decision.  

Moreover, assuming for the purpose of this decision that VA 
Form 4107 concerning the veteran's appellate rights was not 
included with the notice letter, the Board notes that the 
veteran was certainly given notice that he had appellate 
rights and where they could be found.  Moreover, everyone 
dealing with the Government is charged with knowledge of the 
Federal statutes and agency regulations.  Morris v. 
Derwinski, 1 Vet.App. 260, 265 (1990).  In addition, everyone 
is bound by these regulations ". . . regardless of actual 
knowledge of what is in the [r]egulations or of the hardships 
resulting from innocent ignorance."  Id., quoting Fed. Crop 
Ins. Corp. v. Merrill, 322 U.S. 380, 384-385 (1947).  
Consequently, a timely notice of disagreement was not 
received with respect to the July 1993 rating decision, and 
the rating decision became final.

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  

The date of VA treatment may be accepted as the date of 
receipt of a claim for increase if the treatment report 
relates to a disability which may establish entitlement to 
benefits.  38 C.F.R. § 3.157.

The veteran filed a claim for an increased evaluation for his 
service-connected left knee disability on March 11, 1997.  An 
April 1998 rating decision granted an increased evaluation of 
10 percent for the veteran's left knee disability, effective 
October 17, 1996.  A December 1998 rating decision granted an 
earlier effective date of February 17, 1995, for the 
veteran's 10 percent evaluation for left knee disability, 
based on a VA outpatient treatment record noting that the 
veteran had a painful left knee with occasional swelling.  

The claims folder does not contain any earlier statement from 
the veteran or his representative or any earlier private or 
VA medical record which could provide an earlier date of 
receipt of claim, and neither the veteran nor his 
representative has contended otherwise.  Moreover, there is 
no basis in the record for concluding that the increase in 
disability warranting the 10 percent evaluation occurred 
during the one year period prior to February 17, 1995.  In 
this regard, the Board specifically notes the absence of any 
medical evidence pertaining to treatment or evaluation of the 
veteran's left knee during that one year period, the veteran 
has not alleged that the disability increased in severity 
during that one year period and, to the contrary, in his 
April 1998 notice of disagreement, he essentially stated that 
the condition of his left knee was the same at the time of 
the April 1998 rating decision granting the 10 percent rating 
as it was at the time of the July 1993 rating decision 
evaluating the disability as noncompensable.  Therefore, the 
Board must conclude that an earlier effective date is not in 
order.

II.  Temporary Total Rating 

The veteran contends that the temporary total rating for 
convalescence should be extended through November 1998.  The 
Board has found the veteran's claim to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Additionally, 
the facts relevant to this claim have been properly developed 
and the statutory obligation of VA to assist the veteran in 
the development of this claim has been satisfied.  
38 U.S.C.A. § 5107(a).

A partial meniscectomy with chondroplasty to repair a lateral 
meniscus tear of the left knee was performed by Michael 
Sewell, M.D., at Caritas Medical Center, on August 20, 1998; 
the veteran was transferred to the Recovery Room in stable 
condition.  According to a statement from Dr. Sewell dated 
August 17, 1998, the veteran would need to be off work 
approximately six weeks due to his left knee surgery.  Dr. 
Sewell indicated on August 28, 1998, that the veteran would 
be off work until October 9, 1998.  According to a VA 
orthopedic examination performed on September 29, 1998, the 
veteran complained of daily left knee pain, which he rated as 
a 9 on a scale of 1-10 (with 10 being the worst pain ever).  
He also complained of left knee weakness, stiffness, giving 
way, locking, fatigability, and lack of endurance.  On 
physical examination of the left knee, the veteran had to 
stop doing a deep knee bend half way down secondary to left 
knee pain.  He walked with a limp on the left and used a 
support brace.  Flexion of the left knee was from 0-85 
degrees with pain.  Heat, edema, and crepitus of the left 
knee, as well as positive McMurray sign, were also noted.  
The diagnosis was left knee pain, status post surgery. 

According to a statement from Dr. Sewell, dated October 16, 
1998, the veteran needed to be off work due to his left knee 
until after his next appointment on November 13, 1998.  
November and December 1998 treatment records from Dr. Sewell 
reveal that, on November 13, the veteran's left knee was 
doing well; he was having some pain.  The veteran was allowed 
to return to regular duty and was to obtain a return 
appointment as needed.  On December 16, the veteran had mild 
symptoms of chondromalacia patella.  He was allowed to 
continue with regular duty.

To warrant a temporary total rating for convalescence, 
treatment of a service-connected disability must result in 
either surgery necessitating at least one month of 
convalescence, surgery with severe postoperative residuals, 
or immobilization by cast, without surgery, of one major 
joint or more.  The rating is effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  
Extension of one, two, or three months beyond the initial 
three months may be made for any of the three categories 
noted above.  38 C.F.R. § 4.30.

Dr. Sewell originally felt soon after the veteran's left knee 
surgery that the veteran would need to be off work until 
October 9, 1998.  However, when seen by VA on September 29, 
the veteran complained of multiple left knee symptomatology, 
including pain and weakness, and physical examination 
revealed limitation of motion of the left knee with pain, 
heat, and edema.  Dr. Sewell concluded on October 16 that the 
veteran should be off work until after his next appointment 
on November 13.  When seen by Dr. Sewell on November 13, his 
left knee was doing well, despite some pain, and he was 
allowed to return to regular duty.  Based on the above, the 
Board concludes that the veteran's left knee disability 
required convalescence until November 13, 1998.  Since the 
pertinent VA regulation noted above indicates that periods of 
convalescence are to be given in monthly increments from the 
first day of the month following hospital discharge, 
extension of a temporary total disability rating for 
convalescent purposes is warranted through November 30, 1998.  
However, the record clearly demonstrates that convalescence 
was not required beyond November 30, 1998, and the veteran 
has not claimed entitlement to an extension beyond that date.


ORDER

An effective date prior to February 17, 1995, for a 10 
percent evaluation for left knee disability is denied.

Extension of a temporary total rating for convalescent 
purposes, under the provisions of 38 C.F.R. § 4.30, based on 
left knee surgery on August 20, 1998, is granted through 
November 30, 1998, subject to the controlling regulations 
applicable to the payment of monetary benefits.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

